EXHIBIT 10.1
 
WAIVER AGREEMENT


This Waiver Agreement (the “Waiver Agreement”) is entered into as of this 18th
of January 2012 by and between Transdel Pharmaceuticals, Inc., a Delaware
corporation (the “Company”) and Alexej Ladonnikov, an individual (the “Holder”).


RECITALS


WHEREAS, on April 5, 2010, the Company and Holder entered into a Senior
Convertible Note Purchase Agreement (attached hereto as Exhibit A and referred
to herein as the “Purchase Agreement”).  The Purchase Agreement related to the
issuance by the Company, for good and valuable consideration, of a Senior
Convertible Promissory Note (attached hereto as Exhibit B and referred to herein
as the “Convertible Note”).  Holder presently owns 20% of the Convertible Note.


WHEREAS, Section 1 of the Convertible Note states in part:


“… the entire unpaid principal sum of this Note, together with accrued and
unpaid interest thereon, shall become immediately due and payable upon the
execution by the Company of a general assignment for the benefit of creditors,
the filing by or against the Company of a petition in bankruptcy or any petition
for relief under the federal bankruptcy act or the continuation of such petition
without dismissal for a period of ninety (90) days or more, or the appointment
of a receiver or trustee to take possession of the property or assets of the
Company.”


WHEREAS, the Company, on June 26, 2011, filed a voluntary petition for
reorganization relief under Chapter 11 of the United States Bankruptcy Code in
the United States Bankruptcy Court for the Southern District of California (the
“Bankruptcy Court”), Case No. 11-10497-11 (the “Chapter 11 Case”).  On December
9, 2011, the Bankruptcy Court entered an order dismissing the Chapter 11 Case.
 The dismissal of the Chapter 11 Case was based upon the provisions of both 11
U.S.C. Sections 305(a) and 1112(b).


WHEREAS, Section 3 of the Convertible Note states in part:


“In the event of a Change of Control of the Company prior to the Maturity Date,
then the Holder shall be entitled to receive the greater of (y) the principal
and unpaid interest outstanding on the Note or (z) the amount of proceeds the
Holder would be entitled to receive as a holder of the Company’s Common Stock
assuming that the Holder exercised his, her or its Optional Conversion rights
under Section 2 above. The term “Change of Control” shall mean the sale,
conveyance or other disposition of all or substantially all of the Company’s
property or business or the Company’s merger with or into or consolidation with
any other corporation, limited liability company or other entity (other than a
wholly owned subsidiary of the Company), provided that the term “Change of
Control” shall not include a merger of the Company effected exclusively for the
purpose of changing the domicile of the Company, to an equity financing in which
the Company is the surviving corporation, or to a transaction in which the
shareholders of the Company immediately prior to the transaction own 50% or more
of the voting power of the surviving corporation following the transaction.”


 
1

--------------------------------------------------------------------------------

 
 
WHEREAS, Section 7 of the Purchase Agreement states in part:


“So long as any Note(s) are outstanding, the Company will not (either directly
or by amendment, merger, consolidation, or otherwise) without (a) obtaining the
written consent of the Purchasers holding a majority-in-interest of the then
outstanding Notes or (b) amending the Note(s) then outstanding to provide the
same terms and conditions of such new debt: (i) create or authorize the creation
of or issue any other debt instrument having rights, preferences or privileges
senior to (with respect to interest rate or repayment terms, timing and manner
of payment, security interest, priority of payment, conversion rights, equity or
other securities issued in connection with the debt) the Notes (not including
trade credit or payables incurred in the ordinary course of business) or
(ii) grant any third party a security interest in the Company’s assets,
including its intellectual property.”


WHEREAS, the Chapter 11 Case caused, pursuant to Section 1 of the Convertible
Note, the entire unpaid principal sum of the Convertible Note, together with all
unpaid and accrued interest to become immediately due and payable to the
Holder.  A demand could be immediately made by the Holder under Section 1 of the
Convertible Note.


WHEREAS, the Company does not have sufficient cash to meet the demand of the
Holder under Section 1 of the Convertible Note; and further, in order to obtain
needed cash, additional financing and to continue to operate without the
Convertible Note (including all principal and accrued and unpaid interest) being
immediately due and payable, the Company seeks from the Holder, as the owner of
20% of the Convertible Note, (i) a waiver of the senior debt covenant contained
in Section 7 of the Purchase Agreement, (ii) a waiver of Sections 1 and 3 of the
Convertible Note, and (iii) the right to automatically convert the Convertible
Note into the Company’s par value $.001 common stock (the “Common Stock”).


NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, the sufficiency of which is hereby acknowledged, the parties agree as
follows:


 
2

--------------------------------------------------------------------------------

 
 
TERMS


1.  
Waiver.  Holder shall forever waive his rights to (a) the conversion on change
in control provisions of Section 3 of the Convertible Note and (b) the Section 7
senior debt covenant of the Purchase Agreement with respect to: (i) the
Company’s entry, on November 21, 2011, into a Secured Line of Credit Letter
Agreement (the “Line of Credit Agreement”) with DermaStar International, LLC
(“DermaStar”); and (ii) the Company’s entry, on November 21, 2011, into a
Securities Purchase Agreement (the “Purchase Agreement”) with DermaStar,
pursuant to which the Company agreed to issue ten (10) shares of
newly-designated Series A Convertible Preferred Stock (the “Series A Preferred
Stock”) to DermaStar for an aggregate purchase price of $100,000.  Additionally,
Holder shall waive his rights under Section 1 of the Convertible Note and shall
not take further action against the Company pursuant to Section 1 of the
Convertible Note as a result of the Chapter 11 Case.



2.  
Convertible Note Amendment.  As consideration for the above waiver in the
preceding paragraph (Section 1), Section 2 of the Convertible Note shall be
amended, by replacing it with the following language:



2. Automatic Conversion of Notes.


(a)  
Automatic Conversion. Not until the Company has a sufficient number of common
shares authorized to be issued to issue such Company Common Stock under this
Section 2(a), however, immediately at such time, twenty percent (20%) of the
Note, consisting of principal and accrued and unpaid interest, shall
automatically convert, immediately at the time the Company has such available
common shares to be issued, into a number of shares of the Company’s Common
Stock derived by dividing twenty percent (20%) of the total amount of principal
and accrued and unpaid interest (the “Dividend”) by $.015 (the “Divisor”).

(b)  
Mechanics and Effect of Automatic Conversion. No fractional shares of the
Company’s Common Stock will be issued upon the conversion of this Note. Upon the
automatic conversion of this Note pursuant to this Section 2, the Holder shall
surrender this Note, duly endorsed, at the principal offices of the Company or
any transfer agent of the Company and shall deliver executed documents relating
to the Common Stock into which the Note will be converted. At its expense, the
Company will, as soon as practicable thereafter, issue and deliver to such
Holder, at such principal office, a certificate or certificates for the number
of shares of Common Stock to which such Holder is entitled upon such conversion.
Upon the automatic conversion of this Note, the Company will be forever released
from all of its obligations and liabilities under this Note with regard to the
principal amount and accrued and unpaid interest converted.

     
3.  
Cash Payment.  Upon the conversion of the Convertible Note, discussed in the
amended Section 2 of the Convertible Note (described above), the Holder shall
tender fifty thousand dollars ($50,000) to the Company.

 
 
3

--------------------------------------------------------------------------------

 
 
4.  
Miscellaneous.



a.  
Successors and Assigns. The terms and conditions of this Waiver Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties, including transferees of any Securities. Nothing in this
Waiver Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Waiver
Agreement, except as expressly provided in this Waiver Agreement.

b.  
Governing Law. This Waiver Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.

c.  
Counterparts. This Waiver Agreement may be executed in two or more
counter-parts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

d.  
Titles and Subtitles. The titles and subtitles used in this Waiver Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Waiver Agreement.

e.  
Notices. Any notice required or permitted by this Waiver Agreement shall be in
writing and shall be deemed sufficient upon delivery, when delivered personally
or by overnight courier or sent by fax (upon customary confirmation of receipt),
or 48 hours after being deposited in the U.S. mail, as certified or registered
mail, with postage prepaid, addressed to the party to be notified at such
party’s address as set forth in the Purchase Agreement, or as subsequently
modified by written notice.

f.  
Severability. If one or more provisions of this Waiver Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Waiver Agreement and the balance of the Waiver Agreement shall be interpreted as
though such provision were so excluded and shall be enforceable in accordance
with its terms.

g.  
Review of Counsel.  Prior to executing this Waiver Agreement, the Company and
the Holder had the benefit of the advice and counsel of their own independent
attorneys in negotiating and drafting this Waiver Agreement.

h.  
Entire Agreement. This Waiver Agreement, and the documents referred to herein
constitute the entire agreement between the parties hereto pertaining to the
subject matter hereof, and any and all other written or oral agreements existing
between the parties hereto are expressly canceled.

i.  
Exculpation Among Purchasers. Each party acknowledges that it is not relying
upon any person, firm or corporation in making its decision to execute this
Waiver Agreement.



SIGNATURE PAGE FOLLOWS


 
4

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE


The parties have executed this Waiver Agreement as of the date first written
above and indicate their assent to this Waiver Agreement by affixing their
signatures below.
 

Company:   Transdel Pharmaceuticals, Inc.                 Mark L. Baum, Esq.    
Director, and by the authority of the Transdel Pharmaceuticals, Inc. Board of
Directors       Holder:   Alexej Ladonnikov            

 
 
5

--------------------------------------------------------------------------------

 
 
Exhibit A
Purchase Agreement


 
 
 
 
 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
Exhibit B
Convertible Note

 
 
 
 
 
 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------